DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 9 and 15 are directed to “the at least one processor is further configured to execute a secure module configured to: …”.
The claims do not include additional elements that are sufficient to amount to significantly more than the judiciary exception because the generally cited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.
Please also note that much of the language following certain terms, such as “for remedying”, “for preventing”, “for implementing”, “to determine”, or “to perform”, would be interpreted as intended use.  Additionally, the term “computer-readable medium” is normally preferred to be listed as a “non-transitory computer-readable medium”, so that it would clearly be identified as a tangible device or tangible computer or tangible processor.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 2-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnes JR. [US 2003/0220835]
Claim 2.  A mobile device (the mobile phone or PDA 101, see Fig. 1, para [0033]), comprising:  Radio Frequency (RF) cellular circuitry (the mobile phone 101, see para [0033, 0034]);
at least one memory configured to store biometric authentication information and payment information, wherein the biometric authentication information is associated with the payment information (the memory 160 and/or commercial module 135 stores biometric authentication and data payment/transaction data information, see Fig. 1, para [0075, 0109, 0128, 0129, 0133, 0202]);

a biometric reading device configured to read biometric information (the authentication module 125 read/scan user’s biometric information, see Fig. 1, para [0104, 0106, 0109]); and
at least one processor coupled to the memory and the biometric reading device, the processor configured to execute: an authentication module configured to authenticate that the biometric information read by the biometric reading device is associated with the payment information based at least in part on the biometric authentication information stored in memory (the mobile phone device 101 includes a CPU 150, a processor 155 coupled to the memory 160, authentic module 125 and commerce module 135 for authorized a user’s biometric information associated with payment or transaction stored in the memory 160 and commerce module 135, see Fig. 1, para [0109, 0129, 0133, 0202]); and
a transaction module configured to provide the payment information via the RF cellular circuitry for use in a transaction in response to successfully authenticating, by the authentication module, the biometric information read by the biometric reading device is associated with the biometric authentication information (the authorized a payment or a transaction by the commerce module 135 is based on the authorized by the authentic module 125, see Fig. 1, abstract, para [0105, 0135]).

Claim 3.  The mobile device of claim 2, wherein the biometric reading device is configured to read biometric information provided by a user to complete the transaction (the image module 130 or the ECCS to read/scan the biometric information, see Fig. 1, para [0122, 0208, 0209]).

Claim 4.  The mobile device of claim 2, wherein the payment information is associated with a primary account number (the user’s primary account number or bank account number, see para [0030]).

Claim 5.  The mobile device of claim 2, wherein the secure module is configured to provide an encrypted key and payment information to an Internet site, and wherein the Internet site is configured to receive the encrypted key and payment information from the secure module, and transmit the encrypted key and payment information to a central database (the authorized payment via a user’s bank account and/or credit card information, the bank database, vender database or service database using the encryption module (see Fig. 1, para [0030, 0094, 0129-0133]).

Claim 6.  The mobile device of claim 5, wherein the central database is configured to validate the key and the payment information (the local or remote databases or service databases such as the bank database, credit card databases and/or vender databases (see para [0129-0133, 0161]).

Claim 7.  The mobile device of claim 2, wherein the biometric authentication information is stored separately from the payment information (as cited in respect to claim 1 above, wherein the biometric authentic information is/are stored in the memory 160 and the data payment information is/are stored in the commerce module 135, see Fig. 1).

Claim 8.  The mobile device of claim 2, wherein the payment information is stored in a memory accessible only by the authentication module (as cited in respect to claim 2 above, wherein the accessed data payment through the authentic module 125, see Fig. 1).

Claim 9.  The mobile device of claim 2, wherein the at least one processor is further configured to execute a secure module configured to: generate a key when the biometric information read by the biometric reading device is successfully authenticated (as cited in respect to claim 2 above, wherein the authorized a payment or a transaction is based on the authorized by the authentic module 125, see Fig. 1, abstract, para [0105, 0135]); encrypt the key and the payment information stored in memory; and provide, via the short range RF circuitry, the encrypted key and payment information for use in a transaction (as cited in respect to claim 2 above and including the encryption module, see para [0094] and the Bluetooth and RFID for payment transaction, see para [0051-0053, 0263, 0298, 0299]).

Claim 10.  A system, comprising: a mobile device, comprising: Radio Frequency (RF) cellular circuitry; at least one memory configured to store biometric authentication information and payment information, wherein the biometric authentication information is associated with the payment information; a biometric reading device configured to read biometric information; and at least one processor coupled to the memory and the biometric reading device, the processor configured to execute: an authentication module configured to authenticate that the biometric information read by the biometric reading device is associated with the payment information based at least in part on the biometric authentication information stored in memory; and a transaction module configured to provide the payment information via the RF cellular circuitry for use in a transaction in response to successfully authenticating, by the authentication module, the biometric information read by the biometric reading device is associated with the biometric authentication information; and an Internet site configured to: receive, from the mobile device, the encrypted key and payment information; and transmit, to a central database, the encrypted key and payment information; and a central database configured to validate the key and the payment information (as cited in respect to the method claim 2 above, and including Internet, server or web browser (see para [0038, 0060]) and the encryption module (see para [0094]).

Claim 11.  The system of claim 10, wherein the biometric reading device is configured to read biometric information provided by a user to complete the transaction (as cited in respect to claim 2 above, wherein the authorized a payment or a transaction is based on the authorized by the authentic module 125, see Fig. 1, abstract, para [0105, 0135]).

Claim 12.  The system of claim 10, wherein the payment information is associated with a primary account number (the data payment information is associated with a user’s bank account, payment account and/or credit card information in the memory 160, see para [0129-0133]).

Claim 13.  The system of claim 10, wherein the biometric authentication information is stored separately from the payment information (as cited in respect to claim 2 above, wherein the biometric authentic information is/are stored in the memory 160 and the data payment information is/are stored in the commerce module 135, see Fig. 1).

Claim 14.  The system of claim 10, wherein the payment information is stored in a memory accessible only by the authentication module (as cited in respect to claim 2 above, wherein the accessed data payment through the authentic module 125, see Fig. 1).

Claim 15.  The system of claim 10, wherein the at least one processor of the mobile device is further configured to execute a secure module configured to: generate a key when the biometric information read by the biometric reading device is determined by the authentication module to correspond to the payment information stored in memory; encrypt the key and the payment information stored in memory; and provide, via the short range RF circuitry, the encrypted key and payment information for use in a transaction (as cited in respect to claims 2 and 10 above, and including the Bluetooth and RFID for payment transaction, see para [0051-0053, 0263, 0298, 0299]).

Response to Arguments
Applicant’s arguments, see the response, filed on 06/16/2022, with respect to the rejection(s) of claims 1-15 under Schiff et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is introduced by a reference of Barnes JR. as above.
Applicant’s arguments:
(A)	Schiff et al does not disclose the communication device storing biometric authentication information in a memory, as recited in claim 2.  Schiff et al further does not describe the communication device 14 including a processor that authenticates the biometric information, as recited in claim 2.
(B)	Schiff et al in further view of Lapsley, alone or in combination, fail to make out a prima facie case of obviousness.
(C)	Schiff et al. in further view of Lapsley et al. and Shore, alone or in combination, fail to make out a prima facie case of obviousness.
(D)	Schiff et al, either alone or in combination with Lapsley, fails to disclose, inter alia, “a mobile device comprising a memory configured to store biometric authentication information and payment information and the mobile device comprising a processor with an authentication module.”

Response to the arguments:
(A), (B), (C), and (D)
The rejected reference of Schiff et al is withdrawn and a new reference of Barnes JR. is introduced to make the reject smoother.  Barnes JR. discloses the mobile phone device 101 includes memory 160, CPU 150, processor 155, authentic module 125, image module and commerce module 135 operating to scan a user’s biometric information for authorized a payment or transaction stored encrypted in the memory 160 or in the commerce module 135.  The mobile phone device 101 wirelessly communicates with local/remote databases of banks, creditors and vendors over the Internet or web server.


Conclusion
Examiner withdrawn the previous office action and to introduce a new Non-Office Action with a new reference of Barnes JR. [US 2003/0220835] to make the rejection smoother as above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minemura discloses the personal authentication device can perform a fingerprint authentication processing by simple operation steps. The personal authentication device is installed in a slot of a portable phone. Approval authentication is carried out for a person who presses a button installed in a fingerprint sensor of the personal authentication device. Transaction data output from the personal authentication device is transmitted using an external communication module of the portable phone.   The personal authentication device comprising a tamper resistant storage area for storing fingerprint collation data and the confidential transaction data; and a fingerprint collation processor that authenticates the operator identity by collating the fingerprint collation data with the fingerprint data obtained by the fingerprint sensor, and wherein the fingerprint collation processor extracts the confidential transaction data from the tamper resistant storage area only when the operator identity is authenticated. 
[US 7,242,277]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/05/2022